Citation Nr: 0429287	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-05 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran had recognized active service from December 1941 
to April 1943 and from April 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese Imperial Government 
from May 1942 to January 1943.  He died in September 1992, 
and the appellant is his surviving spouse.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2001 decision by the Manila Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for the cause of the veteran's death, and denied 
entitlement to accrued benefits.  In her notice of 
disagreement, the appellant expressly limited her appeal to 
the issue of entitlement to service connection for the cause 
of the veteran's death.  Accordingly, this is the only issue 
before the Board.  In a January 2003 decision, the RO denied 
the appellant's claim of entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  She 
initiated an appeal of the January 2003 decision, but 
withdrew her appeal in January 2004 correspondence.  

In January 2004, the appellant appeared for a personal 
hearing before a Decision Review Officer at the RO.  It was 
agreed at the hearing that the record would be held open in 
abeyance for sixty days for additional evidence to be 
submitted.  No additional evidence was received during the 
abeyance period.


FINDINGS OF FACT

1.  The veteran was a POW of the Japanese Imperial Government 
from May 1942, to January 1943.  
2.  The veteran died in September 1992 at the age of 71; the 
immediate cause of death listed on the certificate of death 
was cardiorespiratory arrest; myocardial infarction was 
listed as the antecedent cause of death, and status post 
cerebrovascular accident (CVA), single episode, was listed as 
a significant condition contributing to death.  


CONCLUSION OF LAW

It may be presumed that the veteran's death-causing 
cerebrovascular accident (stroke) and myocardial infarction 
were incurred in service, and service connection for the 
cause of the veteran's death is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1133, 1154, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the appellant includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers.  There is no indication that there is any relevant 
evidence outstanding, and development appears complete to the 
extent possible.  Regardless, as the appellant is not 
prejudiced by the determination below, there is no need to 
dwell on the impact of the VCAA on this claim.

Background

The only disability mentioned in available service records is 
malaria.  

Postservice medical evidence includes a December 1978 
certificate from a private medical facility showing that in 
1975 the veteran (on an outpatient basis) was found to have, 
and was treated for, myocardial ischemia due to coronary 
insufficiency, essential hypertension, and an incomplete 
right bundle branch block.  Between 1975 and 1977 he was 
hospitalized at the same medical facility on five occasions 
for myocardial infarction (anterior and posterior wall with 
right and left bundle branch block), CVA with right 
hemiparesis, essential hypertension, and angina with right 
bundle branch block.  

The veteran filed a claim for service connection for heart 
disease and a hernia in September 1990.  On VA POW protocol 
examination in September 1991, the diagnoses were pterygium, 
presbyopia, status post left cerebral infarction 
(thrombotic), arteriosclerotic heart disease with complete 
right bundle branch block, pulmonary infiltrations in the 
right upper lobe, indirect right inguinal hernia, and 
hypertension (probably essential).  The examiner specifically 
found that there were no residuals of dysentery and malaria, 
and there was no avitaminosis, helminthiasis, or 
malnutrition.  By a November 1991 rating decision, the RO 
granted service connection for malaria, rated noncompensable.  
In the same decision, service connection was denied for CVA 
with left hemiparesis, arteriosclerotic heart disease, 
pulmonary infiltrations, a right inguinal hernia, essential 
hypertension, pterygium, and presbyopia.  

The veteran died in September 1992 at the age of 71.  His 
certificate of death identifies the immediate cause of death 
as cardiorespiratory arrest.  Myocardial infarction was 
listed as the antecedent cause of death, and status post CVA 
was listed as a significant condition contributing to death.  
At the time of his death, the veteran's service-connected 
malaria was rated noncompensable.  

Pursuant to information provided by the appellant, the RO 
contacted numerous other private medical facilities where the 
veteran had allegedly been treated, and requested that each 
facility forward any medical records pertaining to the 
veteran.  In response, three of the medical facilities 
reported that they no longer had medical reports pertaining 
to the veteran because they were administratively disposed of 
after a period of time.  One medical facility reported that 
the veteran had not been treated at that facility, but had 
been admitted in August 1991 for diagnostic studies only.  
The medical facility listed on the death certificate as the 
place where the veteran died informed the RO that there were 
no clinical records pertinent to the veteran, as he was not 
treated at that facility prior to his death.  However, it was 
confirmed that the veteran received terminal medical 
attention at that facility, and he died on September [redacted], 
1992, due to cardiorespiratory arrest secondary to myocardial 
infarction.  

Legal Criteria and Analysis 

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
cardiovascular-renal disease (to include hypertension), and 
for certain tropical diseases, including malaria; will be 
presumed if such diseases become manifest to a compensable 
degree within a specified period of time after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former POW, certain diseases, including 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia), and stroke and its 
complications, shall be service connected if manifest to a 
compensable degree at any time after discharge or release 
from active service even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307, 3.309(c).  It is 
significant to note that the list of diseases under 38 C.F.R. 
§ 3.309(c) was expanded, effective October 7, 2004, to 
include atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive hear t disease) and 
their complications (including myocardial infarction, 
congestive heart failure, and arrhythmia), and stroke and its 
complications.  See 69 Fed. Reg. 60083-60090 (2004).  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The primary cause of the veteran's death was 
cardiorespiratory arrest.  Myocardial infarction was listed 
as the antecedent cause of death, and status post CVA was 
listed as a significant condition contributing to death.  As 
noted above, postservice medical evidence includes a December 
1978 letter from a private medical facility showing that 
myocardial ischemia due to coronary insufficiency, myocardial 
infarction, CVA, and essential hypertension were diagnosed in 
1975.  A 1991 VA POW protocol examination produced diagnoses, 
in pertinent part, of status post left cerebral infarction, 
arteriosclerotic heart disease with complete right bundle 
branch block, and hypertension.

As there is service department confirmation that the veteran 
was held as a POW of the Japanese Imperial Government from 
May 1942 to January 1943, service connection on a presumptive 
basis (as disease specific to POWs) is now warranted for his 
various cardiovascular disabilities, including the residuals 
of myocardial infarction and stroke.  It is not in dispute 
that such disabilities caused (or substantially and 
materially contributed to cause) the veteran's death.  Hence, 
service connection for the cause of the veteran's death is 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



